Amendment to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin Templeton Distributors, Inc. Kansas City Life Insurance Company The participation agreement, dated as of May 1, 2000, by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc. and Kansas City Life Insurance Company (the “Agreement”) is hereby amended as follows: Schedule D of the Agreement is hereby deleted in its entirety and replaced with the Schedule D attached hereto. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. Effective Date as of February 1, 2003. Franklin Templeton Variable Insurance Products Trust By:/s/ Karen L.
